NO








NO. 12-09-00397-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
DWAYNE GILBREATH AND,
PATSY GILBREATH,                                       '     APPEAL
FROM THE 402ND
APPELLANTS
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
MATTIE STEED AND
PAT BIRMINGHAM,                                        '     WOOD COUNTY,
TEXAS
APPELLEES
 


MEMORANDUM
OPINION
PER
CURIAM
            On
November 20, 2009, Appellants Dwayne Gilbreath and Patsy Gilbreath filed a
notice of appeal from an order granting a summary judgment, which was signed by
the trial court on November 4, 2009.  On February 3, 2010, this court notified
Appellants that the district clerk’s record received in this appeal does not
include a final judgment or other appealable order.  Therefore, the record does
not show that this court has jurisdiction of the appeal.  Appellants were
further notified that their appeal would be dismissed if the information
received in the appeal was not amended on or before February 15, 2010 to show
the jurisdiction of this court.  The deadline for amendment has passed, and
Appellants have neither responded to this court’s February 3, 2010 notice or
otherwise shown the jurisdiction of this court.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See Tex.
R. App. P. 37.2, 42.3.
Opinion delivered February 26, 2010.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(PUBLISH)